Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 7, 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.
Applicant’s election without traverse of Species 1a, 2a, 3c in the reply filed on 6/13/2022 is acknowledged.

Examiner notes that while not indicated in the restriction reply, Examiner further considers claims 2-3 as being generic and be will examined.  Claims 1-4, 6, & 8 will be examined on the merits.  

Claim Objections
Claim 1 objected to because of the following informalities:  the clause beginning with “a wheel-washing unit” should introduce spacing/indentation and list out the various structural elements thereof.  The listing appears to be narrative.  Examiner recommends rephrasing to “a wheel-washing unit including: “ and then listing out the upper frame, injection nozzles, and lower frame.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “high-pressure water” on line 4 and other similar instances should be rephrased to “pressurized water” to avoid relative terminology.  If Applicant disagrees, Examiner will consider further argument.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  “itself” on line 3 should be removed.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  “a weaving method” on line 4 should be “weaving”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “water storage unit” in claim 1, “purification unit” in claim 1, “swing member” in claim 2, “stretchable member” in claim 2, “stirring member” in claim 4, “precipitation separation part” in claim 4, “water-supplying member” in claim 8, and “drainage member” in claim 8.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “water storage unit” in claim 1 under 112(f) interpretation to correspond with the following structure: a storage tank/container (see Applicant’s Figure 4, water storage unit 200).  
Examiner has interpreted “purification unit” in claim 1 under 112(f) interpretation to correspond with the following structure: a liquids-solids separator (see Applicant’s Figures 7-11, purification unit 300).
Examiner has interpreted “swing member” in claim 2 under 112(f) interpretation to correspond with the following structure: step motor (see Applicant’s page 11, lines 21-24).
Examiner has interpreted “stretchable member” in claim 2 under 112(f) interpretation to correspond with the following structure: a cylinder (see Applicant’s Figure 5, stretchable member 440.  Page 11, lines 32-33).  
Examiner has interpreted “stirring member” in claim 4 under 112(f) interpretation to correspond with the following structure: stir blades or vanes  (see Applicant’s Figures 8-11, stirring member 320).  
Examiner has interpreted “precipitation separation part” in claim 4 under 112(f) interpretation to correspond with the following structure: a liquids-solids separator (see Applicant’s Figures 7-11, precipitation separation part 330).
Examiner has interpreted “water-supplying member” in claim 8 under 112(f) interpretation to correspond with the following structure: a conduit/pipe (see Applicant’s Figure 12, water-supplying member 530).
Examiner has interpreted “drainage member” in claim 8 under 112(f) interpretation to correspond with the following structure: a collection basin, pan, container, etc. (see Applicant’s Figure 12, drainage member 540).  


Examiner notes that 112(f) was not applied to “blowing unit” in claim 1, “water-supplying part” in claim 4 due to assignment of structure.  Examiner also has not applied 112(f) interpretation to “sack-type filtration member” in claim 8 as it appears to be term modifier of “sack-type filtration” appears to assign sufficient meaning/structure.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, & 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 1 recites “a blowing unit disposed on an exit side of the wheel-washing unit so as to blow air and provided with spray nozzles for selectively spraying water in a particulate form”.  Applicant appears to assign spray nozzles to the blowing unit, such that 112(f) interpretation cannot be applied.  Examiner does not consider the structure (e.g. spray nozzles) assigned to the blowing unit as sufficient for performing the functionality of blowing air.  Examiner has reviewed Applicant’s disclosure, and Applicant appears to utilize a blower fan for blowing air (see Applicant’s Figure 5, blower fan 410, spray nozzles 411.  page 10, lines 32-33.  page 11, lines 1-17).  The blower fan is not recited until claim 2.  
Claim 3 recites “wherein assuming a fore-aft direction of the vehicle leaving the wheel-washing unit is referred to as an x- direction”.  This must be more clearly rephrased, particularly by removal of “assuming” and defining the x-direction with respect to the wheel-washing unit as opposed to the vehicle, which is an object-to-be-worked upon.  For instance, this could be rephrased to “where an x-direction is a fore-aft direction of the wheel-washing unit by which the vehicle leaves”.  
Claim 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 4 recites “a water-supply part formed with a stirring space”.  Applicant appears to assign a stirring space to the water-supply part, such that 112(f) interpretation cannot be applied.  Examiner however, does not consider a space alone is sufficient structure.  Examiner considers Applicant is disclosing some form of conduit/channel that contains a space therein, but the claim language does not assign anything but “stirring space” to the term.  
Claim 8 recites the limitation "the inclined precipitation part" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  


Examiner’s Comment 
Examiner requires the 112 issues to be addressed, particularly with regards to claim 1 as it would pertain to the blowing unit.  To advance prosecution, Examiner identifies the following prior art:

Examiner considers the best prior art of record to be KR 20140006184 (“KR ‘184”).  KR ‘184 teaches a vehicle wheel washing apparatus (see KR ‘184’s Figures 1-5, water collecting tank 10, rollers 20, water supply tank 70, external settling tank 80, top plate 130.  refer to frame depicted in Figure 3).  KR ‘184 would appear to technically read on claim 1 under a 102 rejection basis, even though KR ‘184 does not teach blowing air per se.  Examiner emphasizes that the discrepancy between the claimed functionality of blowing with the claimed structure of spray nozzles is causing a comparison issue with the prior art.    

Regarding claims 1-2 pertaining to the blowing unit (e.g. combining a fan with spray nozzles), Examiner has cited Polak et al. (US 20090314216, “Polak”) for pertinence to the blowing unit.  Polak teaches a combination of a fan driven by a motor and further associated with spray nozzles (see Polak’s Figures 1-2, 11-19, fan house 8, support 9, spray device 10, fan 12, nozzle unit 15, nozzle 20, mist stream 25.  [0020], [0143]-[0150]).  Examiner notes that Polak’s Figure 11 depicts a car-wash application and could be applicable for secondary teachings. 

Regarding claim 2, Fratello et al. (US 6842997, “Fratello”) teaches using a linear actuator to tilt the head of a blower (see Fratello’s Figures 5-6, 21-22, nozzle 54, linear actuator 70.   Column 7, lines 15-40).  Examiner considers Fratello’s teaching could be applied to Polak to automate adjustment of Polak’s fan housing 8 to teach the stretchable member of claim 2 (see MPEP 2144.04, “Automating a Manual Activity”).  

Regarding claim 4, Examiner has cited Lamminen et al. (US 5498329, “Lamminen”) for teaching a cylone separator (see Lamminen’s Figures 1-3, clarifier tank assembly 48, cyclone separator 50, sump pump 52, intake screen 62, cyclone inlet 64, solids purge line 65, cyclone outlet 66).   

In addition with regards to claims 1 & 4, Examiner has referenced Park et al. (WO 2017039087, “Park”).  Park teaches a vehicle-washing system (see Park’s Figures 1-4, washing device 100, lower storage tank 300, sludge cyclone 500).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718